Citation Nr: 1420346	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-26 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent disabling prior to January 18, 2008, and in excess of 70 percent disabling thereafter, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

When this case was before the Board in June 2012, it was remanded for further development.

The Board is of the opinion that the issue of entitlement to a TDIU based on all of the Veteran's service-connected disabilities has been raised by the record.  This new issue has not been adjudicated by the originating agency and is not before the Board at this time.  It is referred to the originating agency for appropriate action.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.


REMAND

In the June 2012 remand the Board directed the originating agency to obtain clarification from the Veteran concerning whether he was claiming to be unemployable due to his service-connected PTSD.  In July 2012, the Veteran confirmed that he is claiming to be unemployable to his service-connected PTSD.  The claim for a TDIU due to PTSD is a component of the claim for a higher rating for PTSD and is a matter that the Board has jurisdiction to decide.  See VAOGCPREC 6-96.  While the originating agency addressed the TDIU component of the claim in the April 2013 Supplemental Statement of the Case, it did not provide the Veteran with proper notice in response to his claim for TDIU due to PTSD.  Therefore, on remand, the Veteran should be provided with a letter notifying him of the evidence and information necessary to substantiate a claim for entitlement to TDIU based on PTSD and of the respective duties of the Veteran and VA in obtaining evidence.

Pursuant to the Board's remand directive, the Veteran was afforded a VA examination in July 2012 to determine the current degree of severity of his PTSD.  Unfortunately, the July 2012 VA examination report is inadequate for adjudicative purposes, as the examiner simply stated that the Veteran's PTSD did not render him unable to secure or maintain substantially gainful employment without including an adequate rationale.  Thus, an additional VA examination and opinion are necessary.

Moreover, while this case is in remand status, development to obtain any outstanding records pertinent to the Veteran's claim should be accomplished.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with appropriate notice in response to the claim for entitlement to TDIU due to PTSD. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of the Veteran's PTSD and to determine if the Veteran is unemployable due to his PTSD.  

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner. 
 
The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be instructed to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's PTSD is sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  The RO or the AMC should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                    (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

